NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


CHARLES WILLIAM THORNTON,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D14-2526
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Howard L. Dimmig, II, Public Defender,
and Lisa Lott, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elizabeth Everson,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed. See Hawkins v. State, 138 So. 3d 1196, 1199 (Fla. 2d DCA

2014) (finding that a negotiated plea and sentence precluded an appeal of convictions

and sentences on double jeopardy grounds); Rosado v. State, 867 So. 2d 440, 441-42

(Fla. 4th DCA 2004) (finding dual convictions of grand theft and dealing in stolen
property did not violate double jeopardy where the plea was the result of a negotiation

with the court).



ALTENBERND, NORTHCUTT, and LaROSE, JJ., Concur.




                                          -2-